DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
With regard to the arguments on pages 9-12 directed towards the prior art,
Applicant argues that Ravid (US 2012/0274318) does not disclose at least one of the substrate or coil is movable such that a contactless, electrical resistivity measurement of the conductive film is taken on the waver as the wafer is being transported by a robot arm.  The Examiner respectfully disagrees.  First, the Examiner respectfully notes that Claim 1 does not recite nor require that the coil is moveable.  Instead, Claim 1 recites “taking a contactless, electrical resistivity measurement of the conductive film layer on the wafer as the wafer is being transported by a robot arm”  Paragraph [0015] expressly states that the apparatus may be part of a support to support a substrate, such as a substrate transfer robot. As such, this paragraph is reasonably stating that the support supporting a substrate is a support of a substrate transfer robot that, in light of paragraph [0015], is transferring or transporting a wafer.  The Examiner further notes that the definition of the term “transporting” is “to carry, move, or convey from one place to another” per https://www.dictionary.com/browse/transport.  Such a definition is reasonable in light of applicant’s disclosure.  At issue here is that this definition does not require constant movement, and the robot can reasonably said to be transporting a wafer from one point to another even if it pauses for a period of time.  A train can reasonably be said to be transporting an object form one location to another even if the train stops at a train station to acquire more objects to transport.  While applicant may intend the term “transporting” to mean “moving,” these two terms are not the same.  Ravid’s support (104) can therefore be said to be part of a transfer robot that is transferring or transporting a wafer from one location to another.  While the robot may pause to place the wafer at a specific location, such as what is shown in Figure 1, for the purposes of measuring aspects of the wafer, the wafer is still reasonably being testing during the transporting processing, and Ravid therefore reasonably discloses taking a contactless, electrical resistivity measurement of the conductive film layer on the wafer as the wafer is being transported by a robot arm
Applicant then argues that moving a substrate that is being heated while taking a contactless, electrical resistivity measurement will result in a poor measurement of the response of the first magnetic field to the second magnetic field due to the temperature change from heating the substrate.  The Examiner respectfully disagrees because applicant is equating moving with transporting, but the term “transport” does not require continuous movement as explained above.  The term “transporting” does require that an object be transported from one location to another, but this term does not require that the object be continuously moved during the time it is transported.  Furthermore, the Examiner respectfully further notes that applicant is presumably making arguments based on what a person of ordinary skill in the art would know, but such an argument requires evidence.  See MPEP 2145(I) for example explaining that “Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”  Applicant has not provided evidence to support applicant’s argument.  That stated, moving the substrate while performing the above measurement is not required in the claim as explained above.  Applicant then argues that “it is more likely” that Ravid is keeping the substrate still, but the Examiner respectfully notes that Ravid does not state this, and applicant has not presented evidence to support this argument.  
Applicant then argues that Ravid does not disclose adjusting a value of the electrical resistivity measurement by an amount based on the determined temperature change. Specifically, applicant argues that claim 1 recites actively adjusting a measured value of resistivity of the film layer on the substrate based on a measured temperature change that took place during the contactless electrical resistivity measurement.  Applicant argues that Ravid only teaches adjusting a temperature of the wafer and that as a result an electrical resistivity measurement changes.  The Examiner respectfully disagrees.  Ravid is expressly discloses in paragraph [0046] the identification of temperature changes using an IR sensor (218) during a time period for collecting data, and where that time period can reasonably be considered to be during the electrical resistivity measurement because the measured response is correlated with the temperature changes (Paragraphs [0042],[0047]). Ravid then explains in paragraph [0047] that the resistivity can be modeled as a function of temperature.  By stating that resistivity (R) is a function of temperature (T), it is essentially reciting an function such as R(T), and thus when T changes, R changes.  As such, the resistivity is being adjusted due to its dependence on T.  Further, Ravid in paragraph [0047] is essentially reciting a matching function to cause a value to be “within a desired tolerance level.”  As such, Ravid is disclosing the use of an iterative process by which values are matched or a determined value and adjusted until a desired error level (tolerance level) has been reached.  Such a process must therefore include the adjusted resistivity value.
Essentially, Ravid is “actively” adjusting a value of measured resistivity because Ravid computes a value for resistivity based in part on temperature.   When the temperature changes, the value for resistivity is recomputed to a new value, and is therefore adjusted.  The temperature values that were acquired during the resistivity measurement because they are being used to find the final electrical resistivity measurement value.  Ravid is therefore disclosing an electrical resistivity measurement process that includes a changing temperature, measuring during this process, that is used to adjust the final resistivity value such that this value falls within a desired tolerance range.  
Applicant then states that Claims 11 and 20 recite similar relevant features and as such Ravid fails to anticipate these claims.  The Examiner respectfully disagrees because Claims 11 and 20, as well as their dependent claims, cannot recite the same features argued by applicant as these claims are apparatus claims.  MPEP 2114 explains that “MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).”  All of applicant’s previous arguments are based on active use of the device, such as arguing that the measurement are made while the wafer is being moved or the active determination of the electrical resistivity.  Claims 11-21 do not require any of these features because they are apparatus claims and apparatus claims do not require or recite the active use of the apparatus, such as actively measuring electrical resistivity or moving a wafer during which measurements are being made.  Instead, these claims require features that must be capable of the recited functions, but they do not require the active use found in method Claim 1.  While Ravid reasonably discloses the claim features for the reasons stated above, the device of Ravid is further reasonably capable of performing these features, such as making measurements while the wafer is being moved.  For example, the system could reasonably use the robot to move the wafer through the magnetic field of the coil at a sufficiently slow speed to allow the required measurements.  As such, the Examiner respectfully disagrees.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravid (US 2012/0274318).
As to Claim 1,
Ravid discloses A method for determining a thickness of a conductive film layer (108) and/or (400) deposited on a wafer (Paragraphs [0014], [0037], [0051] / note since calibration wafers are used, substrate 108 is reasonably a wafer), comprising: taking a contactless, electrical resistivity measurement of the conductive film layer on the wafer as the wafer is being transported by a robot arm (Paragraphs [0015],[0022], [0040],[0042]); determining a temperature change of the wafer during the electrical resistivity measurement (Paragraph [0046]); adjusting a value of the electrical resistivity measurement by an amount based on the determined temperature change (Paragraph [0047] / note the resistivity measurement is correlated to temperature and adjusted (fit) to the trends); and determining a thickness of the conductive film layer using the adjusted value of the electrical resistivity measurement and a previously determined correlation between electrical resistivity measurement values and respective thicknesses of conductive film layers (Paragraphs [0047],[0051], note the calibration wafers provide a known thickness value which is a correlation between a resistivity measurement and an actual thickness of the calibration wafers, and this thickness is used to perfect the modeling process and thus the above final thickness determination).
As to Claim 2,
Ravid discloses the contactless, electrical resistivity measurement is performed by at least two eddy current sensors (216) (Figure 2B).
As to Claim 3,
Ravid discloses the temperature change is determined as the wafer is moved across the at least two eddy sensors (Figure 2B / note temperature measuring IR sensor (218) (Paragraphs [0032], [0035]).
As to Claim 4,
Ravid discloses an amount to adjust a value of the electrical resistivity measurement is determined using a first calibration process (Paragraph [0047] / note the iteration process is reasonably a calibration process and the first iteration can be the first calibration, [0051] / note that a calibration is used and thus the adjustments to the model and thus the amount the measurement is adjusted based on the model can also be considered a calibration process).
As to Claim 5,
Ravid discloses the first calibration process comprises: taking a contactless, electrical resistivity measurement of the conductive film layer during a plurality of temperature change ranges (Paragraph [0047] / note the iterative process (fitting process)); and comparing a value of the electrical resistivity measurement for each of the plurality of temperature change ranges with a previously determined value of an electrical resistivity measurement of the conductive film layer taken during a constant, reference temperature to determine an effect of each of the temperature change ranges on an electrical resistivity measurement (Paragraphs [0047]-[0051] / note that when fitting a value, the value is compared with an actual value and the process repeated until the fitted value matches the actual value within a predefined error threshold). 
(Note: Ravid explains that the thickness value, which is determined from a resistivity value that is correlated with and a function of temperature, is iteratively determined using a fitting process.  While the measurements are a function of temperature, the Examiner respectfully notes that paragraph [0046] explains that the measurements can be made when the temperature has stabilized and is therefore constant.  As such, Ravid reasonably discloses the above claim features because it includes comparing and correlating resistivity values as a function of thickness until the a model is created that has been optimized based on these values, and where these values are taken at a constant temperature).
As to Claim 6,
Ravid discloses the amount by which to adjust the value of the electrical resistivity measurement is proportional to an effect the temperature change has on an electrical resistivity measurement (Paragraphs [0046], [0047] / note the resistivity is a function of temperature and thus the adjusted amount for resistivity that is changed during the fitting process must be proportional to temperature).
As to Claim 7,
Ravid discloses the correlation between electrical resistivity measurement values and respective thicknesses of conductive film layers is determined using a second calibration process  (Paragraph [0047] / note the iteration process is reasonably a calibration process and the second iteration can be the second calibration, [0051] / note that a calibration is used and thus the adjustments to the model and thus the amount the measurement is adjusted based on the model can also be considered to include a calibration process as the calibration wafers are used in the fitting process).
As to Claim 8,
Ravid discloses the second calibration process comprises: taking contactless, electrical resistivity measurements of a plurality of conductive film layers; taking thickness measurements of the plurality of conductive film layers using a thin-film metrology; and correlating the contactless, electrical resistivity measurements of the plurality of conductive film layers with respective thin-film, metrology thickness measurements of the plurality of conductive film layers (Paragraph [0051] / note that as plural wafers are used, there must be a plurality of measurements of a plurality of layers, and these measurements are used and thus correlated with the measurements made of the wafer under test).
As to Claim 9,
Ravid discloses the correlation is stored in a table (Paragraph [0029] / note the data must, at least in temporary RAM, be stored, and the stored data can reasonably be stated to be a table of data).
As to Claim 10,
Ravid discloses the second calibration process comprises: taking contactless, electrical resistivity measurements of a plurality of conductive film layers having known thicknesses; and correlating the contactless, electrical resistivity measurements of the plurality of conductive film layers with respective thicknesses of the plurality of conductive film layers (Paragraph [0051] / note that as plural wafers are used, there must be a plurality of measurements of a plurality of layers, and these measurements are used and thus correlated with the measurements made of the wafer under test, and note that the thicknesses of the calibration wafers are reasonably known as they are used for calibration).
As to Claims 11 and 20,
Ravid discloses A system for determining a thickness of a conductive film layer  (108) and/or (400) deposited on a wafer (Paragraphs [0014], [0037], [0051] / note since calibration wafers are used, substrate 108 is reasonably a wafer), comprising: at least two eddy current sensors (216) to capture, electrical resistivity measurements of the conductive film layer (Figure 2B), (Paragraphs [0015],[0022], [0040],[0042]), wherein a first of the at least two eddy current sensors is configured to capture electrical resistivity measurements from a first side of the wafer and wherein a second of the at least two eddy current sensors is configured to capture electrical resistivity measurements from a second side of the wafer (Figure 2B), (Paragraph [0038]); a temperature controller to control at least a temperature of the wafer (Paragraph [0024] / the energy source), a temperature sensor (218) to sense at least a temperature of the wafer (Paragraph [0046]); and a processing device (132) including a memory for storing program instructions, tables and data (Paragraph [0029]), and a processor (134) for executing the program instructions to cause the system to: using the temperature controller, maintain the wafer at a constant temperature during an electrical resistivity measurement (Paragraphs [0024], [0046] / note the temperature is caused to be stabilized and thus is reasonably maintained), using the at least two eddy current sensors, capture a contactless, electrical resistivity measurement of the conductive film layer on the wafer as the wafer is being transported by a robot arm across the at least two eddy current sensors (Paragraphs [0015],[0022], [0040],[0042]); using the temperature sensor, determine a temperature change of the wafer during the electrical resistivity measurement (Paragraph [0046]); adjust a value of the electrical resistivity measurement by an amount based on the determined temperature change (Paragraph [0047] / note the resistivity measurement is correlated to temperature and adjusted (fit) to the trends); and determine a thickness of the conductive film layer using the adjusted value of the electrical resistivity measurement and a previously determined correlation between electrical resistivity measurement values and respective thicknesses of conductive film layers (Paragraphs [0047],[0051], note the calibration wafers provide a known thickness value which is a correlation between a resistivity measurement and an actual thickness of the calibration wafers, and this thickness is used to perfect the modeling process and thus the above final thickness determination).
As to Claim 12,
Ravid discloses the processing device determines an amount to adjust a value of the electrical resistivity measurement based on a first calibration process (Paragraph [0047] / note the iteration process is reasonably a calibration process and the first iteration can be the first calibration, [0051] / note that a calibration is used and thus the adjustments to the model and thus the amount the measurement is adjusted based on the model can also be considered a calibration process).
As to Claim 13,
Ravid discloses the processor further cause the system to take a contactless, electrical resistivity measurement of the conductive film layer during a plurality of temperature change ranges  (Paragraph [0047] / note the iterative process (fitting process)); and compare a value of the electrical resistivity measurement for each of the plurality of temperature change ranges with a previously determined value of an electrical resistivity measurement of the conductive film layer taken during a constant, reference temperature to determine an effect of each of the temperature change ranges on an electrical resistivity measurement (Paragraphs [0047]-[0051] / note that when fitting a value, the value is compared with an actual value and the process repeated until the fitted value matches the actual value within a predefined error threshold).
(Note: Ravid explains that the thickness value, which is determined from a resistivity value that is correlated with and a function of temperature, is iteratively determined using a fitting process.  While the measurements are a function of temperature, the Examiner respectfully notes that paragraph [0046] explains that the measurements can be made when the temperature has stabilized and is therefore constant.  As such, Ravid reasonably discloses the above claim features because it includes comparing and correlating resistivity values as a function of thickness until the a model is created that has been optimized based on these values, and where these values are taken at a constant temperature).
As to Claim 14,
Ravid discloses the amount by which to adjust the value of the electrical resistivity measurement is proportional to the effect the temperature change has on the electrical resistivity measurement (Paragraphs [0046], [0047] / note the resistivity is a function of temperature and thus the adjusted amount for resistivity that is changed during the fitting process must be proportional to temperature).
As to Claim 15,
Ravid discloses maintaining the wafer at a constant temperature during the electrical resistivity measurement (Paragraphs [0047]-[0051] / note that when fitting a value, the value is compared with an actual value and the process repeated until the fitted value matches the actual value within a predefined error threshold); determining a temperature of the wafer during the electrical resistivity measurement (Paragraph [0046]); and determining a thickness of the conductive film layer using a value of the electrical resistivity measurement and a previously determined correlation between electrical resistivity measurement values and respective thicknesses of conductive film layers at the determined temperature (Paragraphs [0047],[0051], note the calibration wafers provide a known thickness value which is a correlation between a resistivity measurement and an actual thickness of the calibration wafers, and this thickness is used to perfect the modeling process and thus the above final thickness determination).
 (Note: Ravid explains that the thickness value, which is determined from a resistivity value that is correlated with and a function of temperature, is iteratively determined using a fitting process.  While the measurements are a function of temperature, the Examiner respectfully notes that paragraph [0046] explains that the measurements can be made when the temperature has stabilized and is therefore constant.  As such, Ravid reasonably discloses the above claim features because it includes comparing and correlating resistivity values as a function of thickness until the a model is created that has been optimized based on these values, and where these values are taken at a constant temperature).
As to Claim 16,
Ravid discloses the correlation between electrical resistivity measurement values and respective thicknesses of conductive film layers is determined using a calibration process (Paragraph [0047] / note the iteration process is reasonably a calibration process and the first iteration can be the first calibration, [0051] / note that a calibration is used and thus the adjustments to the model and thus the amount the measurement is adjusted based on the model can also be considered a calibration process).
As to Claim 18,
Ravid discloses the correlation is stored in a table (Paragraph [0029] / note the data must, at least in temporary RAM, be stored, and the stored data can reasonably be stated to be a table of data).
As to Claim 19,
Ravid discloses the calibration process comprises: taking contactless, electrical resistivity measurements of a plurality of conductive film layers having known thicknesses; and correlating the contactless, electrical resistivity measurements of the plurality of conductive film layers with respective thicknesses of the plurality of conductive film layers (Paragraph [0051] / note that as plural wafers are used, there must be a plurality of measurements of a plurality of layers, and these measurements are used and thus correlated with the measurements made of the wafer under test, and note that the thicknesses of the calibration wafers are reasonably known as they are used for calibration).
As to Claim 21,
Ravid discloses the processor further causes the system to take contactless, electrical resistivity measurements of a plurality of conductive film layers having known thicknesses at a plurality of temperatures; and correlate the contactless, electrical resistivity measurements of the plurality of conductive film layers with respective thicknesses of the plurality of conductive film layers for each of the plurality of temperatures (Paragraph [0051] / note that as plural wafers are used, there must be a plurality of measurements of a plurality of layers, and these measurements are used and thus correlated with the measurements made of the wafer under test, and note that the thicknesses of the calibration wafers are reasonably known as they are used for calibration).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 2005/0083048 to Lei et al. discloses a substrate transfer robot.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858